Exhibit 10.2


SIXTH AMENDMENT TO
AMENDED AND RESTATED INVENTORY FINANCING AND SECURITY AGREEMENT
I. Parties


This Sixth Amendment to Amended and Restated Inventory Financing and Security
Agreement (“Amendment”) is effective as of August 4, 2017, and is made by and
among the following parties:
A.
Ally Bank (Ally Capital in Hawaii, Mississippi, Montana and New Jersey), a Utah
chartered state bank (“Bank”), with its principal executive office located at
6985 Union Park Center, Midvale, Utah 84047; and



B.
Ally Financial Inc., a Delaware entity (“Ally”) with a business office located
at 5851 Legacy Circle, Suite 200, Plano, TX 75024 (together with Bank, the “Ally
Parties,” and Bank and Ally each being an “Ally Party”); and



C.
Carvana, LLC, an Arizona limited liability company, with its principal executive
office located at 1930 W. Rio Salado Parkway, Tempe, AZ 85281 (the
“Dealership”).



II. Recitals


The essential facts relied on by Bank, Ally and the Dealership as true and
complete, and giving rise to this Agreement, are as follows:
A.
The Ally Parties and the Dealership are parties to an Amended and Restated
Inventory Financing and Security Agreement, effective as of July 27, 2015, as
amended by:



(i)
a Letter Agreement, dated December 30, 2015, by and among the Ally Parties, the
Dealership, Ernest C. Garcia II, and 2014 Fidel Family Trust;

(ii)
an Amendment to Amended and Restated Inventory Financing and Security Agreement,
effective as of December 30, 2015;

(iii)
a Third Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of November 9, 2016;

(iv)
a Fourth Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of March 31, 2017; and

(v)
a Fifth Amendment to Amended and Restated Inventory Financing and Security
Agreement, effective as of June 5, 2017



(collectively, the “IFSA”).


B. The parties desire to amend the IFSA as outlined in this Amendment.


III. Agreement


In consideration of the premises and the mutual promises in this Amendment,
which are acknowledged to be sufficient, the Ally Parties and the Dealership
agree to the following:
A. Capitalized terms used but not defined in this Amendment have the meanings
given to them in the IFSA.







--------------------------------------------------------------------------------



B. In connection with the Dealership’s request that the Ally Parties extend
their commitment to provide financing, each of the Ally Parties commits to
provide Inventory Financing to Dealership until December 31, 2018 (the “Extended
Expiration Date”). At least 45 calendar days before the Extended Expiration
Date, Dealership may request the Ally Parties extend this commitment by an
additional period, and the Ally Parties may, in their sole discretion, so extend
the commitment. If the Ally Parties extend the commitment term, then, at least
45 calendar days before the end of such term, the Dealership may request the
Ally Parties extend the commitment, and the Ally Parties may, in their sole
discretion, further extend the commitment. This modifies Subsection III.A(2)(a)
of the IFSA.


C. Section III.A.3 of the IFSA is amended and restated in its entirety as
follows:


3.
Amount of the Credit Line. The aggregate amount of the credit available pursuant
to this Agreement (the “Credit Line”) shall be as follows:

(a)    From August 4, 2017 through December 31, 2017 - $275,000,000.00; and
(b)    From January 1, 2018 through December 31, 2018 - $350,000,000.00.
D.
Dealership will pay the Ally Parties a one-time non-refundable “Sixth Amendment
Commitment Fee” equal to $[***], payable on the effective date of this
Amendment.



E.
Effective as of August 1, 2017, the Interest rate is 1-M LIBOR Index Rate plus
365 basis points. This modifies Subsection III.B(1) of the IFSA.



F.
All other provisions of the IFSA remain unchanged and in full force and effect
as written. In the event of a conflict between the terms of the IFSA and this
Amendment, the terms of this Amendment prevail.



G.
Except as provided above, the IFSA and all other agreements between each of the
Ally Parties and the Dealership remain in full force and effect as written.



H.
If any provision of this Amendment is held to be invalid or unenforceable by a
court of competent jurisdiction, all other provisions remain valid and
enforceable.



I.
This Amendment:



a.
May be modified only by a writing signed by all parties.



b.
May be signed in counterparts, each of which is deemed an original, and all of
which taken together constitute one and the same agreement. The signatures of
the parties, exchanged via fax or e-mail, shall constitute and be deemed
original signatures for all purposes.



c.
Binds and inures to the benefit of the parties and their respective successors
and assigns.



d.
Constitutes the entire agreement of the parties with respect to its subject
matter.



IN WITNESS WHEREOF, each of the parties has caused this Amendment to be executed
by its duly authorized representative effective the date first written above
{Signature Page Follows}
[***]
Indicates that text has been omitted which is the subject of a confidential
treatment request. The text has been separately filed with the Securities and
Exchange Commission. 












--------------------------------------------------------------------------------



 
Ally Bank
 
 
Carvana, LLC
Signature:
/s/ Stephen B. Gambrel
 
Signature:
/s/ Mark Jenkins
By (Print):
Stephen B. Gambrel
 
By (Print):
Mark Jenkins
Title:
Authorized Representative
 
Title:
Chief Financial Officer
Date:
8/4/2017
 
Date:
8/4/2017
 
 
 
 
 
 
 
 
 
 
 
Ally Financial Inc.
 
 
 
Signature:
/s/ Stephen B. Gambrel
 
 
 
By (Print):
Stephen B. Gambrel
 
 
 
Title:
Authorized Representative
 
 
 
Date:
8/4/2017
 
 
 






